Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 4/5/2021.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• show the manipulation of the industrial plant layout to the plurality of remote users as a user of the plurality of remote users manipulates the industrial plant layout via a GUI input;

create an industrial plant design based on the industrial plant layout and the geographic image.

Claim 11 
• showing the manipulation of the industrial plant layout to the plurality of remote users as a user of the plurality of remote users manipulates the industrial plant layout via a GUI input;
executing a constraint model to derive if a design constraint has been infringed based on the industrial plant layout manipulation, wherein the design constraint comprises a distance between a gas turbine system component and a steam turbine system component; and
creating, via the processor, an industrial plant design based on the industrial plant layout and the geographic image;

Claim 16
• show the manipulation of the industrial plant layout to the plurality of remote users as a user of the plurality of remote users manipulates the industrial plant layout via a GUI input;
execute a constraint model to derive if a design constraint has been infringed based on the industrial plant layout manipulation, wherein the design constraint comprises a distance between a gas turbine system component and a steam turbine system component; and
create an industrial plant design based on the industrial plant layout and the geographic image;

	The closest prior art of record -Germani et al. ("DEVELOPMENT OF A COLLABORATIVE PRODUCT DEVELOPMENT TOOL FOR PLANTS DESIGN ", ICED 05 MELBOURNE, AUGUST 15-18, 2005, pp 1-12) discloses development of a design tool for the automatic configuration of the gas turbine plant design by creating selectively the information indispensable for the different analysis activities (structural analysis, thermodynamic analysis, acoustic analysis) and able to regenerate the plant configuration in according to the analysis results and development of a framework to support the concurrent design process. 
Another relevant prior art of record –Rath et al. (Pub. No.: US 2014/0365993 A1) attempt to highlights geometric criteria in the context of user-based creating or generating of a playable interactive video game. 
Yet, another relevant prior art of record – Ross et al.  (Pub. No.: US 2014/0163713 A1) discloses a system and method for managing a system of a plurality of complex assets. 
Filho et al. (An Automated Platform for Immersive and Collaborative Visualization of Industrial Models, IEEE, 2009, pp 1-7) discloses an automated platform for immersive multiprojection visualization of manufacturing processes. It admits scenarios with dynamic components and allows Virtual Reality collaborative visualization among geographically distributed users, through multi-CAVE devices.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 11 and 16.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.


Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.